Citation Nr: 1537650	
Decision Date: 09/02/15    Archive Date: 09/10/15

DOCKET NO.  13-20 495	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

1.  Entitlement to service connection for right ankle disability.

2.  Entitlement to service connection for right knee disability, claimed as secondary to right ankle disability.


REPRESENTATION

Veteran represented by:	South Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

Steven D. Najarian, Associate Counsel




INTRODUCTION

The Veteran served on active duty from September 1964 to August 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

In July 2013, the Veteran requested a Board videoconference hearing.  See VA Form 9 of July 2013.  In October 2014, the Veteran was notified of a videoconference hearing scheduled for January 2015 at the Columbia RO.  The Veteran failed to appear for the hearing and did not submit a request for postponement.  Therefore the case will proceed as though the request for a hearing had been withdrawn.  See 38 C.F.R. § 20.705(d) (West 2015).

In April 2015, the Board remanded this case for further evidentiary development.

The Board has reviewed the record maintained in the Veteran's Virtual VA paperless claims processing system folder.  This appeal was processed using the Veterans Benefits Management System (VBMS).  Any future consideration of the Veteran's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  A chronic right ankle disability was not shown in service or within the first post-service year, and the Veteran's current right ankle disability has not been shown to be related to a disease, injury, or event of service origin.  

2.  A right knee disability was not shown in service or within the first post-service year, and has not been shown to be related to a disease, injury, or event of service origin, including a service-connected disability.  


CONCLUSIONS OF LAW

1.  A right ankle disability was not incurred in or aggravated by service, and such incurrence may not otherwise be presumed.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2015).

2.  The criteria for entitlement to service connection for a right knee disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for 1) a right ankle disability and 2) a right knee disability claimed as secondary to the right ankle disability.  See Veteran's claim of October 2011.  The Board will first address certain preliminary matters before addressing the claims on the merits.

Stegall concerns

The Board errs as a matter of law if it fails to ensure compliance with its remand order.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  By a remand of April 2015, the Board ordered the agency of original jurisdiction (AOJ) to obtain any relevant, outstanding treatment records of the Veteran and to associate them with the claims file.  The AOJ was also to obtain an addendum opinion in relation to the May 2013 VA medical examination of the Veteran's right ankle.  Then the claim was to be readjudicated.

A review of the Veteran's virtual claims folder reflects that the Board's remand instructions have been substantially complied with.  In May 2014, the AOJ requested that the Veteran submit any additional evidence to support his claims for entitlement to service connection.  The letter informed the Veteran that, should he wish for VA to request treatment records from private medical sources on his behalf, he should complete and return an enclosed VA Form 21-4142, Authorization to Disclose Information, and VA Form 21-4142a, General Release for Medical Provider Information.  In June 2015, the Veteran submitted a general release form and identified the name and address of a medical practice center.  Later in June 2015, the medical center named by the Veteran submitted medical records of the Veteran in response to a request made by VA.  In addition, in May 2015, an addendum medical opinion was obtained.  Finally, the claim was readjudicated by a supplemental statement of the case (SSOC) of June 2015.  The requested development having been completed, the case is again before the Board for appellate consideration.

Duties to notify and assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulation require that VA notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  VA is required to notify the claimant and the claimant's representative, if any, of any information and medical or lay evidence not previously provided to the Secretary that is necessary to substantiate the claim.  As part of that notice, VA is to specifically inform the claimant and the claimant's representative, if any, of any portion of the evidence that is to be provided by the claimant and any part that VA will attempt to obtain on behalf of the claimant.  Notice to a claimant must be provided when, or immediately after, VA receives a complete or substantially complete application for VA-administered benefits.  See Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004) (applying 38 U.S.C.A. § 5103(a)).

The VCAA also defines the obligations of VA with respect to a duty to assist a claimant in the development of his or her claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2015).  VA must help a claimant to obtain evidence necessary to substantiate a claim unless there is no reasonable possibility that such assistance would aid in substantiating the claim.  The required assistance includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

In October 2011, the Veteran filed a "fully developed claim" using VA Form 21-526EZ, pursuant to VA's program to expedite claims.  Under this framework, a claim is submitted in a "fully developed" status, which limits the need for further development of the claim by VA.  When filing a fully developed claim, the claimant submits all relevant evidence other than service treatment records (STRs) and VA medical center treatment records to be obtained by VA.  Additional development, including obtaining additional records and providing the Veteran with a VA medical examination, may still be required prior to the adjudication of the claim.  The notice that is part of the claim form submitted by the claimant satisfies VA's duty to notify.  See VA Form 21-526EZ.

The Board finds that all available, relevant evidence needed to decide the issues on appeal has been identified and obtained.  The evidence of record includes statements of the Veteran, service treatment records, private treatment records, and reports of VA medical examinations.

The Veteran underwent VA compensation examinations for his right ankle and right knee in May 2013.  The reports of those examinations reflect that the examiners reviewed the Veteran's claims folder, interviewed and examined the Veteran, and evaluated the Veteran's current health condition.  By its remand of April 2015, the Board ordered an addendum medical opinion to clarify the basis for the negative nexus opinion provided by the examiner in the May 2013 report concerning the Veteran's right ankle.  That addendum opinion was added to the Veteran's claims folder in May 2015.  The Board finds that that the May 2013 medical examination reports, with the May 2015 addendum, are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2015); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that VA, when providing an examination or obtaining a VA opinion, must ensure that the examination or opinion is adequate).

Legal criteria for service connection

Generally, service connection may be granted for disability or injury incurred in, or aggravated by, active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2014); 38 C.F.R. § 3.303 (2015).  In order to establish service connection for the claimed disorder, there must be (1) a current disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a connection (nexus) between the claimed in-service disease or injury and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where a disease is first diagnosed after military separation, service connection will be granted when all of the evidence, including that pertinent to service, establishes that it was incurred in active service.  See 38 U.S.C.A. § 1113(b) (West 2014); 38 C.F.R. § 3.303(d) (2015).

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) a current disability; (2) a service-connected disability; and (3) a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

For certain chronic disorders, such as arthritis, shown as such in service (or within a presumptive period under 38 C.F.R. § 3.307) so as to permit a finding that the disorder was incurred during service or within the presumptive period, subsequent manifestations of the same chronic disease at a later date, however remote, are service connected.  See 38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a) (2015).  A chronic disease in service will be shown by a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact of chronicity during service or the presumptive period is not adequately supported, a continuity of symptomatology serves to confirm the existence of the chronic disease.  See 38 C.F.R. § 3.303(b) (2015).

The determination of whether these requirements are met is based on the credibility and probative value of all the evidence of record.  See 38 U.S.C.A. §7104(a) (West 2014); see also Baldwin v. West, 13 Vet. App. 1, 8 (1999).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving that issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§3.102, 4.3 (2015).  For a claim to be denied on the merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Service connection for a right ankle disability

The Veteran contends that he has a right ankle disability that relates to military service.  See Veteran's notice of disagreement of February 2012.  

The elements of service connection are a current disability, in-service incurrence of disease or injury, and a nexus between the current disability and the in-service disease or injury.  See Hickson, supra.   As to Hickson element (1), the medical evidence of record documents the diagnosis of a right ankle condition.  See VA medical examination report of May 2013.  X-ray examination has indicated the following: "At the calcaneus there is hypertrophic change both at the origin of the plantar fascia and at the insertion of the Achilles' tendon.  Slight vascular calcification is seen anterior to the ankle as seen on the lateral view."  Id.  Element (1) of Hickson is satisfied.

With regard to Hickson element (2), evidence of an in-service incurrence of a disease or injury, the Veteran's service treatment records document that the Veteran sprained his right ankle during service in April 1965.  The injury at that time was noted as "sprained (R) ankle" and "twisted ankle," and the diagnosis was "soft tissue injury."  In light of this service treatment record documenting an in-service injury to the right ankle, Hickson element (2) is met.

Concerning element (3), nexus, the Board has carefully evaluated the evidence and finds that a preponderance of the competent and probative evidence of record is against a finding that the Veteran's current right ankle disability is related to his military service.

The Veteran has stated, "Although I have not continued to receive medical treatment for the ankle injury I sustained while on active duty, I have experienced pain and difficulty walking because of this injury which interferes with my daily activities.  I have been self treating this condition, because I was getting the same results as to what the doctors were telling me."  See Veteran's notice of disagreement of February 2012.

The Veteran underwent a VA medical examination of his right ankle in May 2013.  The examiner noted the service treatment record documenting a right ankle sprain during military service.  The examiner also noted the Veteran's account of how the injury occurred.  See VA medical examination report of May 2013.  Also recorded was the Veteran's report of current "pain in his right ankle that is rated a '6-8.'"  Id.

After examining the Veteran and diagnosing a current right ankle condition, the VA examiner concluded that "this condition is less likely as not caused by or the result of [the Veteran's] active duty service time."  Id.  The following rationale was offered for the negative nexus opinion: "The veterans [sic] was seen for his right ankle once while on active duty in 1965.  He was seen for twisted right ankle and diagnosed with a soft/tissue injury.  On the exit exam in 1966 it does not show that he complained of a right ankle injury or knee problems.  This condition is less likely as not caused by or a result of his active duty service time."  Id.

In an addendum of May 2015, the same VA examiner offered an expanded rationale: "VBMS was reviewed again.  There is no evidence that the veteran has been seen/treated on a consistent basis for his right ankle since he got out of the military.  . . . 1966 was almost 50 years ago.  The examiner maintains the belief that the claimed right ankle condition is less likely as not caused by or a result of [the Veteran's] active duty service time."  Id.

The May 2013 VA medical examination and May 2015 addendum were based upon an examination of the Veteran and an analysis of his entire medical history with respect to the right ankle.  The Veteran has not submitted a medical opinion to contradict the VA examiner's opinion.  The private treatment records of record relate to the Veteran's right knee only and not to his right ankle.  See private treatment records received by VA in October 2011, June 2015, and July 2015.

VA must consider all pertinent medical and lay evidence in evaluating a claim for disability or death benefits.  See 38 U.S.C.A. 1154(a) (West 2014); Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  While the Board may weigh the absence of contemporaneous medical evidence against lay evidence in determining credibility, it cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335, 1337 (Fed. Cir. 2006).

The Veteran is competent to report his past and present symptoms.  An opinion as to the etiology of his current right ankle disability, however, is sufficiently complex to require specific medical training and is beyond the competency of the Veteran or other layperson.  In the absence of evidence indicating that the Veteran has the medical training in the field of orthopedics to render medical opinions, the Board must find that his contention with regard to a nexus between his right ankle disability and his military service to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2015).  The statements offered by the Veteran in support of his own claim are not competent evidence of a nexus, and the Veteran has presented no probative clinical evidence of a connection between his right ankle disability and his military service.

The Veteran alleges recurrent symptoms of a right ankle disability since service.  The Board notes, however, that a right ankle disability was not reported on the Veteran's separation examination of June 1966.  Specifically, the Veteran answered "no" to the form question "Have you ever had or have you now swollen or painful joints?"  Furthermore, the first post-service evidence of a complaint of, or treatment for, a right ankle disability, dates from October 2011, when the Veteran filed his claim for VA disability benefits.  This was some 45 years after the Veteran left service in August 1966, which tends to weigh against the credibility of the Veteran.

While not dispositive, the long period after service in which the Veteran did not complain of a right ankle condition can be considered by the Board.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000); Mense v. Derwinski, 1 Vet. App. 354, 356 (1991).  The Board finds that the Veteran's current statements as to recurring symptoms of a right ankle disability are outweighed by the June 1966 separation examination in which no symptoms were noted and by the negative nexus opinion of the VA medical examiner.  See VA medical examination report of May 2013; VA addendum opinion of May 2015.

Nor is service connection warranted on a presumptive basis based on chronicity and a continuity of symptomatology.  See 38 C.F.R. §§ 3.303(b), 307, 3.309(a) (2015).  In May 2013, the Veteran was diagnosed with arthritis of the right ankle.  See May 2013 VA medical examination report.  Although the examiner did not check the box on the examination form indicating a finding of "degenerative or traumatic arthritis," the Board will assume, by giving the benefit of the doubt to the Veteran, that arthritis is indicated by the x-ray impression of "slight hypertrophic change of the calcaneus and slight vascular calcification anterior to the ankle."  Id.

The Veteran has been diagnosed with arthritis of the right ankle, and arthritis is one of the chronic diseases to which a presumption of service connection may apply under 38 C.F.R. § 3.309(a) (2015).  In the instant case, however, the record does not reflect medical evidence showing any manifestation of arthritis of the right ankle during service or during the one-year presumptive period after the Veteran's separation from service.  The first medical diagnosis of arthritis dates from the VA medical examination of May 2013.  The Veteran, as a layperson, is not competent to diagnose arthritis.  Because it is a condition that does not lend itself to lay observation, arthritis generally must be diagnosed by a medical expert.

Because the fact of chronicity in service is not adequately supported, a showing of a continuity of symptomatology after discharge is required to support a presumed service connection based on chronicity.  See 38 C.F.R. § 3.303(b) (2015).  In order to establish a continuity of symptomatology, characteristic manifestations of the disease must be shown by acceptable lay and medical evidence, followed without an unreasonable time lapse by a definite diagnosis.  See 38 C.F.R. § 3.307(c) (2015); see also Caldwell v. Derwinski, 1 Vet. App. 466, 469 (1991); Rhodes v. Brown, 4 Vet. App. 124, 126-27 (1993).  In the instant case, the record does not reflect any complaints that are consistent with arthritis of the right ankle until October 2011, some 45 years after the Veteran's separation from active service.  Although the Veteran maintains that he has had a right ankle disability since his military service in 1965, he did not complain of an ankle condition until his complaint was filed decades later in October 2011, and he was not diagnosed with arthritis of the right ankle until May 2013.  The fact that the complaints and treatment did not occur for so many years following service tends to diminish the Veteran's credibility.  See Maxson, supra; Mense v. Derwinski, 1 Vet. App. 354, 356 (1991) (where the claimant failed to account for the lengthy time period after service for which there was no clinical documentation of the claimed condition).  The Board finds the medical opinion in this case to be more probative and persuasive than the Veteran's implicit assertion of a continuity of arthritis symptomatology since service.  Accordingly, a continuity of symptomatology is not demonstrated.  See 38C.F.R. §§ 3.307, 3.309(a) (2015).

With Hickson element (3) not having been met, and with service connection not being warranted on a presumptive basis, the Veteran's claim will be denied.

Secondary service connection for a right knee disability

The Veteran claims that a current right knee disability is caused by a right ankle disability that he relates to military service.  See Veteran's claim of October 2011 (asserting a claim with respect to "arthritis right knee secondary to ankle injury").  VA must fully and sympathetically develop all potential claims raised by the evidence by applying all relevant laws and regulations.  See Moody v. Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004); Robinson v. Peake, 21 Vet. App. 545, 552-553 (2008).  In this case, the Veteran has not alleged, and the record does not indicate, possible service connection on a direct basis for the Veteran's right knee condition.

As noted above, in order to prevail on the issue of entitlement to secondary service connection, there must be: (1) a current disability; (2) a service-connected disability; and (3) a connection between the service-connected disability and the current disability.  See Wallin, supra.  With regard to element (1), the Veteran is currently diagnosed with degenerative joint disease of the right knee.  See VA medical examination report of May 2015.  Accordingly, the first Wallin element has been satisfied.  The Veteran's claim fails, however, with respect to Wallin element (2), because the Veteran is not service-connected for a right ankle disability, as explained above.

The Board also notes the negative nexus opinion of the May 2013 VA medical examiner, who concluded that the Veteran's right knee condition "is less likely as not caused by his active duty service, nor is it caused by his right ankle."


Conclusion

For the reasons expressed above, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a right ankle disability and for a right knee disability caused by the right ankle disability.  The benefits sought on appeal are accordingly denied.


ORDER

Entitlement to service connection for a right ankle disability is denied.

Entitlement to service connection for a right knee disability, to include as secondary to a right ankle disability, is denied.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


